Citation Nr: 0617723	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-14 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for patellar injury to 
the right knee with arthritis.

2.  Entitlement to service connection for defective hearing.

3.  Entitlement to service connection for a chronic neck 
problem.

4.  Entitlement to service connection for a chronic hip 
problem.

5.  Entitlement to service connection for peripheral 
neuropathy to include as a residual of Agent Orange exposure.

6.  Entitlement to service connection for 
melasma/hyperpigmentation of the face.

7.  Entitlement to service connection for a disorder 
characterized by painful heels.

8.  Entitlement to service connection for bilateral 
tendonitis.

9.  Entitlement to service connection for chronic eye 
problems to include myopic presbyopia and vitreous floaters.

10.  Entitlement to an increased (compensable) evaluation for 
bilateral pes planus.

11.  Entitlement to an increased evaluation for chronic 
rhinitis/sinusitis, rated as 10 percent disabling.

12.  Entitlement to an increased evaluation for irritable 
bowel syndrome, rated as 10 percent disabling.

13.  Entitlement to an increased evaluation for a leg 
condition diagnosed as patellar injury with post-traumatic 
arthritis of the left knee, rated as 10 percent disabling.

14.  Entitlement to an increased (compensable) evaluation for 
residuals, right middle finger injury.

15.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from August 1971 to August 
1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Philippines.

In a decision in February 2005, the Board denied entitlement 
to service connection for residuals of a head injury.  The 
Board also remanded the then pending issue of entitlement to 
an increased evaluation for chronic lumbosacral strain, rated 
as 20 percent disabling.

Since that time, the veteran has raised and/or perfected an 
appeal on the remaining issues shown on the front page, and 
these are now part of the current appeal.

In general, service connection is now in effect as follows: 
PTSD, rated as 70 percent; hypertensive arteriosclerotic 
cardiovascular disease, rated as 30 percent disabling; 
chronic lumbosacral strain, rated as 20 percent disabling; 
hallux valgus, right, with resection of the metatarsal head, 
rated as 10 percent disabling;  chronic rhinitis/sinusitis, 
rated as 10 percent disabling; irritable bowel syndrome, 
rated as 10 percent disabling; a leg condition diagnosed as 
patellar injury with post-traumatic arthritis of the left 
knee, rated as 10 percent disabling; hypertension, rated as 
10 percent disabling; hallux valgus, left, rated as 10 
percent disabling; and residuals, right inguinal hernia; 
residuals, right middle finger injury; bilateral pes planus; 
and erectile dysfunction, each rated as noncompensably 
disabling.

A total rating based on individual unemployability (TDIU) has 
been in effect since June 8, 1999.  The veteran also has 
special monthly compensation on account of loss of use of a 
creative organ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served for 20 years in the military, including 
during the Persian Gulf War.  It is not shown that special 
attempts have been made to obtain all of his records from 
that most recent period of service.

And while the Board has previously assessed his claim and 
sought evidentiary development with regard to care for back 
problems, it is unclear whether the veteran has been treated 
for any of the other disorders herein claimed, and for which 
records are not in the file.

During the course of the appeals, there have been changes in 
ratings assigned by the RO for some of the already service-
connected disabilities, as well as changes in both 
regulations and Court mandates.  The veteran is entitled to 
understand fully all that is required to support his claim, 
who is responsible for obtaining it and other factors.  In 
this regard, it is not clear as to the issues other than 
perhaps #15, that he is aware of what is required in 
connection with all possible Codes, and/or has availed 
himself of all reasonably opportunities to obtain such 
evidence.  See, i.e., Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In communications of record, the veteran stated in late 2005 
that he was endeavoring to obtain additional evidence with 
regard to his pending claims.  However, nothing further seems 
to have been since added to the file.

The veteran has also indicated that it is difficult for him 
to communicate with his representative in the States while he 
is in the Philippines.  However, he said that he preferred 
not to have another examination unless ordered to do so by RO 
or Board.

In this regard, it should be noted that there are numerous 
issues now pending which have not been previously fully 
addressed by the Board.  

And in the interim, while some development took place with 
regard to the lumbosacral strain rating, a number of other 
issues have now been raised which may be associable therewith 
and/or with one another.  

More importantly, the file shows that he has been continuing 
to be treated for some disabilities, some of which are 
associated with the current appeal.  The complete records 
should be acquired, if possible.

The Board notes that in any event, the veteran is entitled to 
due process, and specifically, to all clinical evidence which 
may be available to support his case.  He is also entitled to 
suitable VA examination and medical opinions as to any 
etiology of the claimed disabilities, and in his case, 
whether the newly claimed problems are in fact in any way 
attributable to the many already service-connected 
disabilities.  To this end, further development is certainly 
reasonable and clearly would be to the veteran's benefit.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All service records and clinical 
records since service for all of the 
disabilities claimed herein, issues ##1-
15, should be acquired and attached to the 
claims file; the RO should assist as 
required.

2.  The veteran should then be scheduled 
for appropriate VA examinations to 
determine the exact extent and nature of 
current disability as a result of  his 
bilateral pes planus, chronic sinusitis 
and rhinitis, irritable bowel syndrome, 
patellar injury to the left knee, 
residuals of his right middle finger 
injury and lumbosacral strain.

The examiners should also provide a 
specific and detailed opinion as to the 
etiology of the veteran's claimed injury 
to the right knee with arthritis, 
defective hearing, neck and hip problems, 
peripheral neuropathy, melasma of the 
face, painful heels, bilateral tendonitis, 
and eye problems.  The examiner should 
specifically state whether it is as likely 
as not that each and any of these 
disabilities, considered and fully 
addressed, one by one, are in any way 
associable with service and/or other 
already service-connected disabilities 
pursuant to 38 C.F.R. § 3.310 and Allen v. 
Brown, 6 Vet. App. 35 (1993).  The entire 
claims files must be evaluated prior to 
examination, and the opinions must be 
cited to evidence in support thereof.  

The importance of another examination to 
ensure adequate clinical findings should 
be emphasized to the veteran and he should 
be afforded an opportunity to cooperate 
with the request for the examination. The 
Board would stress that although the VA 
has a duty to assist the veteran with the 
development of the evidence in connection 
with his claim for an increased rating, 
the duty to assist is not always a one-way 
street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

The RO should advise the veteran and his 
representative that failure to report, 
without good cause, for an examination 
scheduled in connection with a claim for 
an increased rating shall result in denial 
of that claim.  38 C.F.R. § 3.655.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be prepared, 
and the veteran and his representative 
should be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for final 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


